NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SCOTT TEUTSCHER, an individual,                 No.    16-56830

                Plaintiff-Appellee,             D.C. No.
                                                5:06-cv-01208-RHW-OP
 v.

RIVERSIDE SHERIFFS ASSOCIATION,                 MEMORANDUM*

                Defendant-Appellee,

 v.

WILLIAM NATHANIEL WOODSON, III,

                Intervenor-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Robert H. Whaley, District Judge, Presiding

                             Submitted May 17, 2018**
                               Pasadena, California

Before: WARDLAW, NGUYEN, and OWENS, Circuit Judges.

      William Woodson appeals the denial of his motion to permissively intervene


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
against his former client, Scott Teutscher, in Teutscher’s action against Riverside

Sheriffs Association (RSA). We have jurisdiction pursuant to 28 U.S.C. § 1291

and affirm.

         The district court did not abuse its “broad discretion” to deny permissive

intervention. See Perry v. Schwarzenegger, 630 F.3d 898, 905 (9th Cir. 2011) (per

curiam). As a threshold matter, Woodson was required to show that his motion

was timely. See Fed. R. Civ. P. 24(b)(1)(B); S. Cal. Edison Co. v. Lynch, 307 F.3d
794, 803 (9th Cir. 2002). When Teutscher prevailed on his ERISA claim,

Woodson knew or should have known that his interest in possible attorney’s fees

would not be adequately protected by the parties because Teutscher did not seek

fees for Woodson’s work on the case. By the time Woodson moved to intervene

against Teutscher more than three years later, post-trial motions had already been

decided and appealed, and final judgment, including as to attorney’s fees, had been

entered. Thus, the district court did not err by finding that the stage during which

Woodson’s motion to intervene would have been appropriate had long passed.1 Cf.

Blum v. Merrill Lynch Pierce Fenner & Smith Inc., 712 F.3d 1349, 1354 (9th Cir.



     1
      Nothing in our disposition of Woodson’s first appeal suggests otherwise.
See Teutscher v. Woodson, 659 F. App’x 930 (9th Cir. 2013). Specifically, our
observation that our holding “[did] not prevent Woodson from [] attempting to
collect his fees directly from Teutscher” did not guarantee Woodson a right to
intervention nor suggest that he could not have sought intervention against
Teutscher from the outset. See id. at 933.

                                            2
2013) (holding that the district court did not abuse its discretion in finding a

motion to intervene timely where the motion was filed one day after the party’s

interest in the litigation arose).

         Nor did the district court err in finding that permitting intervention “would

certainly and severely prejudice the parties.” Teutscher would likely face

duplicative litigation expenses revisiting records with which he and his counsel

were previously familiar and may have approached his settlement with RSA

differently had he known Woodson intended to intervene against him. Cf. United

States v. Oregon, 745 F.2d 550, 553 (9th Cir. 1984) (focusing on whether the

existing parties’ concerns about intervention were caused by the delay). Nor has

Woodson offered a persuasive reason for his delay, since nothing prevented him

from filing the motion to intervene against Teutscher before the first appeal. See

United States v. Washington, 86 F.3d 1499, 1504–05 (9th Cir. 1996) (finding

asserted reasons for delay, including that previous motion to intervene had been

denied, unsatisfactory).

         “A finding of untimeliness defeats a motion for permissive intervention.”

Id. at 1507. Since the district court’s untimeliness finding is supported by the

record, it was within its discretion to deny Woodson’s motion for permission

intervention.2


     2
         Woodson’s unopposed motion for judicial notice [Dkt. 11] is granted.

                                            3
AFFIRMED.




            4